Non-Art Rejection
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor.

2.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The following language lacks proper antecedent basis:
	In claim 1, lines 28, “cause a change in the output”.
	In claim 6, line 2, “change in the output”.


Art Rejection
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

4.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Alvi, U.S. pat. No. 9,788,907 in view of Nelson, U.S. pat. Appl. Pub. No. 2003/0078631 and Morris, U.S. pat. Appl. Pub. No. 2010/0076453.
	Per claim 1, Alvi discloses a surgical system comprising: 
a) a header module (server 170, fig. 1) configured to provide communication to a plurality of functional surgical modules comprising:
i) an external data communication interface 734 configured to receive and transmit data to an external communication device 180 (see col 23, ln 9-12);
ii) an isolated data communication interface 738 (connected via wireless hub 160) configured to receive and transmit data to a first functional surgical module 150 of the plurality of functional surgical modules (see col 23, ln 12-16);
iii) a module processor 704 configured to process data from the isolated data communication interface (see col 5, ln 24-33 and col 20, ln 1-24); 
b) the first functional surgical module (parts of one or more smart surgical tools) comprising:
i) a first data communication switch (not shown) communicatively coupled to the isolated data communication interface (wireless hub 160) and configured to receive from and transmit data to the isolated data communication interface (see col 5, ln 21-23 and col 6, ln 56-60); and
ii) a first processor circuit (not shown) configured to generate an output associated with first surgical device, e.g., live surgical data generated by first surgical tool/instrument (see col 3, ln 30-32 - 60-67);
c) a second functional surgical module comprising:
i) a second data communication interface (wireless connection) communicatively coupled to the isolated data communication interface (wireless hub 160) and to the first surgical device or a second surgical device to receive from and transmit data to the first surgical device or the second surgical device (see col 5, ln 21-23 and col 6, ln 25-38); and
ii) a second processor circuit (surgical tool monitors/sensors) configured to generate parameter data associated with the first surgical device (surgical tool/instrument) or the second surgical device (e.g., light, temperature sensors, camera), i.e., generating monitored live surgical data concerning state of patient and surgery such as monitored ambient lighting and temperature (see col 6, ln 39-53); 
d) wherein the module processor is further configured to generate output associated with the first surgical device based on the generated parameter data associated with the first surgical device or the second surgical device, i.e., displaying real-time guidance on the display device and/or headsets regarding surgical procedure based on generated live surgical data (see col 5, ln 24-33), and/or cause the change of the output associated with the first surgical device, i.e., change of operational data/state of the surgical device (see col 6, ln 62-65).
Alvi does not explicitly teach a firewall system between the external data communication interface and the isolated data communication interface and configured to prevent data from the external communication device from being transmitted to the first functional surgical module and vice versa. However, Nelson discloses a patient care system that utilizes wireless communication to isolate functional monitoring modules from external networks (see Nelson, par 0024), wherein a firewall is provided within a gateway (header module) to prevent data from an external communication device from being transmitted to the functional monitoring modules and vice versa (see Nelson, par 0019).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize a firewall in Alvi because it would have provided data protection to the operating room system from outside attacks (see Nelson, par 0019). 
Alvi also does not teach that the first surgical device comprising the first communication switch and a component for generating an energy output. However, Morris discloses a prior art surgical device comprising a network interface (e.g., network switch) for communicate with a server via a network (see Morris, par 0021). Morris also teaches that surgical device comprises a component for generating an energy output to perform the surgery (see Morris, par 0029), wherein the server could send data/commands to the surgical device to cause change of operation of the surgical device, e.g., updating calibration data (see Morris, par 0027), wherein the change of operation could cause change of the energy output level (see Morris, par. 0030).
It would have been further obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize such network interface/switch for the surgery device in Alvi because it would have enabled server to control the smart surgical tools/devices (see Alvi, col 6, ln 62-65).
It would have been further obvious to one skilled in the art to recognize the coupling of the first network switch and the second network switch in Alvi because it would have enabled the smart surgical devices to send/receive data to/from the server (see Alvi, col 5, ln 22-33). 
Per claim 2, Alvi teaches using a common backplane (i.e., wireless network) for connecting the header module (server 170) with the first and second surgical modules (see col 5, ln 12-23).
Per claim 3, Nelson teaches that the network switches are independent components separate from the surgical modules (see col 6, ln 39-67). Moreover, network switches such as wireless routers/hubs and repeaters are known to be powered by DC power sources (using AC adaptors), whereas other surgical components that require more power to operate are typically powered by AC power sources. Thus, it would have been obvious to one skilled in the art to utilize different power sources for network switch devices and other surgical modules in order to provide proper power to operate the devices.
Per claim 4, Alvi teaches using known communication protocols to transmit data between the header module (server) and the surgical modules (see col 23, ln 41-59). It would have been obvious to one skilled in the art to utilize any known data communication standards including data distribution service to implement Alvi invention.
Per claim 5, Alvi teaches that first surgical device outputs various sensor data including electromagnetic energy and temperature measurement (see col 6, ln 39-53). 
Per claim 6, Alvi teaches providing situational awareness to a doctor who operates and adjusts the operation based on generated data associated with the first and second functional surgical modules (see col 5, ln 53-62).
Per claim 7, Alvi also teaches coupling the header system (server) to a cloud system via the external data communication interface that is used to employ the situational awareness (see col 5, ln 33-52).
Per claim 8, Nelson teaches configuring a firewall to prevent data from external communication device from being transmitted to functional surgical/monitoring modules and vice versa (see par 0019).
Per claim 9, Alvi teaches that surgical instrument 540 electrically coupled to the first functional surgical module (headset) and a monitoring device 530 electrically coupled to the second functional surgical module 510 (col 15, ln 9-27).


Response to Amendment
5.	Applicant's arguments filed on July 21, 2022 with respect to claims 1-9 have been fully considered but are not deemed moot in view of new ground of rejection set forth above.


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
8/15/22